Citation Nr: 1231454	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  08-34 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a left epididymectomy affecting the left testes.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, in November 2007 and June 2008.  

The November 2007 rating decision effectuated an October 2007 Board grant of service connection for chronic epididymitis by recharacterizing the disability as residuals of a left epididymectomy affecting the left testes and assigning a noncompensable (0 percent) rating effective February 14, 2003.  The June 2008 rating decision continued the 50 percent rating assigned for PTSD.  

Review of the Veteran's Virtual VA folder reveals that the RO issued a rating decision in November 2011, which deferred adjudication of several issues, to include service connection for stroke with nerve damage, enlarged prostate, seizures, poor eyesight, breathing problems, leg pain and numbness, hypertension, and a back condition.  The latter two appear to be claims to reopen.  There is no indication that these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed in this case.

Records from the Detroit VAMC have been printed out on several occasions, but it appears that there remain outstanding records.  First, there are no records dated prior to April 2004, although it appears the Veteran was receiving VA treatment prior to this date.  Second, there is a gap in time between when records spanning from April 2004 to September 2004 were printed out in October 2004 and when records spanning from April 2007 to April 2008 were printed out in April 2008.  Third, it appears that records dated in January 2008 and March 2008 that were associated with the claims folder in June 2008 were not part of the records printed out in April 2008.  There may well be other records missing as well.  For the sake of completeness, the Veteran's complete records from the Detroit VAMC dated prior to April 2004 and from September 2004 to the present must be obtained.  Any temporary folder located at the RO and/or AMC must also be associated with the claims folder.  

The Veteran indicated in June 2008 that he was receiving private treatment related to his service-connected residuals of a left epididymectomy affecting the left testes.  On remand, he should be asked to identify all non-VA providers who have treated him for this condition.  

The Veteran's service-connected residuals of a left epididymectomy affecting the left testes were last examined in March 2004, in conjunction with his original claim for service connection.  His service-connected PTSD was last examined in May 2008.  More contemporaneous VA examinations are needed to assess the current severity of both conditions.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

The rating criteria under 38 C.F.R. § 4.115b, Diagnostic Code 7525, used to evaluate the Veteran's service-connected left epididymectomy affecting the left testes indicates that the condition is to be rated as urinary tract infection.  The rating criteria for urinary tract infection provide that poor renal function is to be rated as renal dysfunction.  The criteria for renal dysfunction contemplate whether the Veteran has hypertension.  As such, this claim is inextricably intertwined with the claim for service connection for hypertension that is being referred for adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete records from the Detroit VAMC dated prior to April 2004 and from September 2004 to the present.  

2.  Associate any temporary folder located at the RO and/or AMC with the Veteran's claims folder. 

3.  Ask the Veteran to identify all non-VA providers who have provided treatment for his service-connected residuals of a left epididymectomy affecting the left testes and obtain those records.  If any such records are identified but VA efforts to obtain them are unsuccessful, the Veteran must be notified of such and the efforts made fully documented in the claim file.

4.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his residuals of a left epididymectomy affecting the left testes.  The claims folder must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished and all clinical findings reported in detail. 

The examiner must specifically discuss whether the Veteran has tubercular infections; urinary tract infections that require long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management; and whether the Veteran has poor renal function and, if so, whether there is albumin constant or recurring with hyaline and granular casts or red blood cells, or transient or slight edema.  

5.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his PTSD.  The claims folder must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished and all clinical findings reported in detail. 

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

7.  After the referred claim for service connection for hypertension has been adjudicated, readjudicate the claims for increased ratings.  If any of the benefits sought on appeal remain denied, provide a SSOC to the Veteran and his representative and give them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


